Citation Nr: 9933381	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  99-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

The veteran asserts that his service-connected skin disease 
is more disabling than currently evaluated.  His claim is 
well grounded, meaning it is plausible.  Hence, the VA has a 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.159 (1999).  A review of the record discloses 
that additional action by the RO is required before the Board 
can proceed further on the veteran's claim of entitlement to 
an increased rating for eczematoid dermatitis.

In reviewing the record, the Board finds indication that the 
veteran is being followed on an outpatient basis for his skin 
disorder and that these records are not in the claims file.  
Specifically, on his original claim for an increased rating 
received by the RO in January 1998, the veteran noted that he 
had been seen as an outpatient at Hines VA Medical Center for 
the past four or five years.  At that time he also reported 
that he has been treated at the Westside VA prior to Hines 
and that he had never stopped receiving treatment for his 
condition.  Further, the Board notes that in the veteran's 
Notice of Disagreement to the rating decision he again 
reported treatment at "Westside VA and Lakeside VA" medical 
centers.  There is no evidence that the RO has attempted to 
obtain these records.  In April 1998, the RO did request 
treatment records from Lakeside VA Medical Center for the 
early part of 1988, but that was 10 years prior to the 
present claim.

The VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
view of the veteran's claim that his skin disorder has 
increased in severity, the Board finds that the treatment 
records in question should be obtained.  The Board further 
notes that VA is deemed to have constructive knowledge of VA 
medical center records.  As such, they are considered to be 
evidence that is of record at the time any decision is made 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, this matter is REMANDED for the following 
development:

1. The RO should obtain copies of all 
outpatient and hospital treatment 
records of the veteran from the Hines, 
Westside, and Lakeside VAMCs, dated 
from 1988 to the present, and 
associate them with the claims file.  
The RO should also contact the veteran 
and have him identify (names, 
addresses and dates) any other sources 
of VA or non-VA treatment for his skin 
disorder in recent years; the RO 
should then secure copies of all 
identified records not already on 
file.  38 C.F.R. § 3.159. 

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable as to the merits of the claim.  The 
appellant need take no action until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


